Citation Nr: 1106354	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
prior to January 19, 2009, for degenerative disc disease at L5-S1 
and in excess of 20 percent from May 1, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for status post excision of osteochondroma, distal left femur 
with recurrent exostosis and neuroma of left saphenous nerve.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy, left lower extremity.

4.  Entitlement to an effective date earlier than February 27, 
2007, for the awards of service connection for degenerative disc 
disease at L5-S1; status post excision of osteochondroma, distal 
left femur with recurrent exostosis and neuroma of left saphenous 
nerve; and radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to April 
1986.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In May 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The issues of entitlement to increased evaluations for 
degenerative disc disease at L5-S1; status post excision of 
osteochondroma, distal left femur with recurrent exostosis and 
neuroma of left saphenous nerve; and radiculopathy, left lower 
extremity are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

After the Veteran perfected his appeal, he requested withdrawal 
of the issue of entitlement to an effective date earlier than 
February 27, 2007, for the awards of service connection for 
degenerative disc disease at L5-S1; status post excision of 
osteochondroma, distal left femur with recurrent exostosis and 
neuroma of left saphenous nerve; and radiculopathy, left lower 
extremity.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal 
on the issue of entitlement to an effective date earlier than 
February 27, 2007, for the awards of service connection for 
degenerative disc disease at L5-S1; status post excision of 
osteochondroma, distal left femur with recurrent exostosis and 
neuroma of left saphenous nerve; and radiculopathy, left lower 
extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2008 rating decision, the RO granted service 
connection for degenerative disc disease at L5-S1; status post 
excision of osteochondroma, distal left femur with recurrent 
exostosis and neuroma of left saphenous nerve; and radiculopathy, 
left lower extremity and established an effective date of 
February 27, 2007 for each disability.  In January 2008, the 
Veteran disagreed with the effective date assigned, and in 
February 2009, he perfected an appeal to the Board.  At the May 
2010 videoconference hearing, the Veteran indicated that he 
wished to withdraw his appeal concerning the issue of entitlement 
to an earlier effective date.  In addition, the Veteran also 
submitted a written statement indicating that he wished to 
withdraw the appeal of this issue. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

The Veteran has properly withdrawn his appeal concerning the 
issue of entitlement to an earlier effective date for the grants 
of service connection.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review this issue; and it 
is dismissed.


ORDER

The appeal concerning the issue of entitlement to an effective 
date earlier than February 27, 2007, for the awards of service 
connection for degenerative disc disease at L5-S1; status post 
excision of osteochondroma, distal left femur with recurrent 
exostosis and neuroma of left saphenous nerve; and radiculopathy, 
left lower extremity is dismissed.


REMAND

The Veteran contends that the symptoms associated with his 
service-connected degenerative disc disease at L5-S1; status post 
excision of osteochondroma, distal left femur with recurrent 
exostosis and neuroma of left saphenous nerve; and left lower 
extremity radiculopathy are more severely disabling than 
reflected by the currently assigned disability evaluations and 
warrant higher ratings.  He presented testimony in May 2010 to 
the effect that he thought that his symptoms were worse than when 
he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
The Board observes that the Veteran last had a VA examination for 
compensation and pension purposes in June 2009.  Thus, the 
Veteran should be provided an opportunity to report for a current 
VA examination to ascertain the current status of his service-
connected degenerative disc disease at L5-S1; status post 
excision of osteochondroma, distal left femur with recurrent 
exostosis and neuroma of left saphenous nerve; and left lower 
extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his lumbar spine 
degenerative disc disease; status post 
excision of osteochondroma, distal left 
femur with recurrent exostosis and neuroma 
of the left saphenous nerve; and 
radiculopathy, left lower extremity that is 
not evidenced by the current record.  If 
so, the Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised that 
he may also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran should be afforded the 
appropriate VA examinations to ascertain 
the severity of his degenerative disc 
disease of L5-S1; his status post excision 
of osteochondroma, distal left femur with 
recurrent exostosis and neuroma of left 
saphenous nerve; and his radiculopathy, 
left lower extremity.  

The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  

Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 
4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should be asked to determine 
whether the Veteran's lumbar spine and left 
lower extremity exhibits weakened movement, 
excess fatigability, or incoordination, and 
if feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the lumbar spine or left lower 
extremity is used repeatedly over a period 
of time.  This determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  

The examiner is asked whether the Veteran's 
status post excision of osteochondroma, 
distal left femur with recurrent exostosis 
and neuroma of the left saphenous nerve is 
manifested slight, moderate, or marked knee 
or hip disability.

The examiner should identify all lower 
extremity neurological manifestations of 
the Veteran's service-connected lumbar 
spine disability and status post excision 
of osteochondroma, distal left femur, 
identify all nerve(s) involved and degree 
of impairment to include all symptoms and 
manifestations (whether the involvement is 
only sensory, or if it is characterized by 
loss of reflexes, muscle atrophy, sensory 
disturbances, constant pain, etc.) as well 
as a characterization of the symptoms as to 
whether they represent complete paralysis 
or incomplete paralysis.  If incomplete 
paralysis is represented by the 
manifestations this should be characterized 
as mild, moderate or severe.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


